DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2021 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent No. 4,397,378).
Ex parte Masham, 2 USPQ2d 1647 (1987). 
As for claim 1, Lee discloses a convenient and quick-release textile, a quick-release slide fastener (26) being provided on the textile, a tooth easy-release region (material region of 12 and 14) being provided on teeth (teeth of zipper 24) of the quick-release slide fastener, wherein a pulling member (30) is provided on one side of the tooth easy-release region with one end of the pulling member being fixedly connected to the side of the tooth easy release region  (see Fig. 2 disclosing the pull member 30 being on 12 and 14 of tooth easy-release region); and 
the pulling member is configured to be held and dragged outward by a user to apply a pulling force to the quick release slide fastener, to enable the teeth in the tooth easy-release region beside the pulling member to separate from each other, so as to quickly remove the textile having the quick release slide fastener (see Examiner’s Note and Figs. 2-3).
Re:  Claim 2, wherein quick positioners having a mutual positioning function are further provided on both the textile and the pulling member correspondingly (36 and 38).
Re:  Claim 3, wherein the quick positioner provided on the textile and the quick positioner provided on the pulling member are located on a same side of the quick-release slide fastener, or separately on two sides of the quick-release slide fastener (Fig. 2).
Re:  Claim 4, wherein the pulling member comprises an annular portion (the other 36 or 38 Fig. 2)
Re:  Claim 5, wherein the pulling member is a strip of cloth (see Fig. 2).
Re:  Claim 6, wherein the quick positioners having a mutual positioning function are buttons or magic tapes (36 and 38).
Re:  Claim 7, wherein the pulling member comprises an annular portion (the other 36 or 38 see Fig. 2).

Re:  Claim 9, wherein the quick positioners having a mutual positioning function are buttons or magic tapes (36 and 38).
Re:  Claim 10, wherein the pulling member comprises an annular portion (the other 36 or 38 Fig. 2).
Re:  Claim 11, wherein the pulling member is a strip of cloth (Fig. 2).
Re:  Claim 12, wherein the quick positioners having a mutual positioning function are buttons or magic tapes (36 and 38).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957.  The examiner can normally be reached on 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DAVID M UPCHURCH/Examiner, Art Unit 3677